DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 and 11/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 33, 41, 43, 45 and 47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11-12 of US Patent 9,930,158 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 33, 41, 43, 45 and 47 limitation are found in claims 1 and 11-12 of US Patent 9,930,158 B2 with obvious wording variation such as they both sets of claims are drawn to operating a communication system in a vehicle and pairing the communication system with a mobile device via a wireless communication.
15/918,301
US Patent 9,930,158
33 and 47. A method for operating a communication system in a vehicle comprising:
	pairing the communication system with a mobile device via a wireless communication protocol;
 	receiving a first communication via a first communication mode from a contact  stored in an address book in the mobile device, wherein the first communication mode is a voice call;
 	 retrieving information associated with the contact stored in the address book based upon the receiving the first communication; and
different from the first communication mode based upon the receiving  the first communication and based upon the information associated with the contact stored in the address book.



 a) determining that a mobile device is in a vehicle via a wireless connection to the mobile device, wherein the mobile device is a cell phone; b) identifying the mobile device via the wireless connection to the mobile device; 


c) identifying a user profile associated with the mobile device based upon the identification of the mobile device in said step b); and 

system in a vehicle comprising:
	pairing the communication system with a mobile device via a wireless communication protocol;
 	receiving a first communication via a first communication mode from a contact stored in an address book in the mobile device;
 	retrieving information associated with the contact stored in the address book based upon the receiving the first communication;
 	providing an option to respond to the contact via a second communication mode different from the first communication mode based upon the receiving the first communication and based upon the information associated with the contact stored in the address book;
 	 after the providing the option, receiving a selection to respond to the contact via the second communication mode, the second communication mode being a voice call; and
 	after the receiving the selection providing an option to respond to the contact via the first communication mode or a third communication mode based upon one of a phone line for the contact being busy or the contact not having a voicemail box.

11. A method for providing communication in a vehicle including the steps of:
 a) determining that a mobile device is in a vehicle, wherein the mobile device is a cell phone; b) identifying the mobile device via a wireless connection to the mobile device; 


c) identifying a user profile associated with the mobile device in response to the identification of the mobile device in said step b); 
d) redirecting a first email message received on the mobile device to a control unit in the vehicle over a wireless connection based upon the determination in said step a) that the mobile device is in the vehicle and based upon the user profile identified in said step c); e) converting the first email message to speech and playing the speech audibly in the vehicle; f) receiving a second email message on the cell phone; and g) automatically forwarding the second email message based upon the user profile.
system in a vehicle comprising:
 	pairing the communication system with a mobile device via a wireless communication protocol;
 	receiving a first communication via a first communication mode from a contact having information stored in an address book in the mobile device;
 	retrieving information associated with the contact stored in the address book based upon the receiving the first communication;
 	 providing an option to respond to the contact via a second communication mode different from the first communication mode based upon the receiving the first communication and based upon the information associated with the contact stored in the address book wherein the second communication mode includes responding to the first communication with a recorded audio file;
 	after the provision the option receiving a selection of the second communication mode;
 	in response to the receiving the selection recording an audio file; and
 	after the recording the audio file sending the audio file via email to the contact.
	 


11. A method for providing communication in a vehicle including the steps of: 
a) determining that a mobile device is in a vehicle, wherein the mobile device is a cell phone; b) identifying the mobile device via a wireless connection to the mobile device; c) identifying a user profile associated with the mobile device in response to the identification of the mobile device in said step b); 



d) redirecting a first email message received on the mobile device to a control unit in the vehicle over a wireless connection based upon the determination in said step a) that the mobile device is in the vehicle and based upon the user profile identified in said step c); e) converting the first email message to speech and playing the speech audibly in the vehicle; f) receiving a second email message on the cell phone; and g) automatically forwarding the second email message based upon the user profile.
45.  A method for operating a communication system in a vehicle comprising:
 	pairing the communication system with a mobile device via a wireless communication protocol;
 	 receiving a first communication via a first communication mode from a contact stored in an address book in the mobile device;
the receiving the first communication.
 	based upon the receiving the first communication based upon the retrieving the information initiating an audio transmission enumerating a plurality of communication modes for responding to the contact including the first communication mode and a second communication mode;
after the initiating the audio transmission receiving a speech command indicating a selection of the second communication mode for responding to the first communication; and
 	in response to the receiving the speech command initiating a response to the first communication via the second communication mode.



a) determining that a mobile device is in a vehicle, wherein the mobile device is a cell phone; b) identifying the mobile device via a wireless connection to the mobile device; c) identifying a user profile associated with the mobile device in response to the identification of the mobile device in said step b); 




d) redirecting a first email message received on the mobile device to a control unit in the vehicle over a wireless connection based upon the determination in said step a) that the mobile device is in the vehicle and based upon the user profile identified in said step c); e) converting the first email message to speech and playing the speech audibly in the vehicle; f) receiving a second email message on the cell phone; and g) automatically forwarding the second email message based upon the user profile.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33, 35, 36, 38-44 and 47-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harwood et al. (US 2005/0143134 A1) in view of Rampey et al. (US 2005/0201540 A1).
Regarding claims 33 and 47.  Harwood teaches a method for operating a communication system in a vehicle comprising:
	pairing the communication system with a mobile device via a wireless communication protocol (Paragraphs [007], [0032], fig.1 teach cell phone 13 pair with enable telephone system for vehicle 10 including a vehicle appliance 12);
 			
    PNG
    media_image1.png
    162
    347
    media_image1.png
    Greyscale

 	receiving a first communication via a first communication mode from a contact  stored in an address book in the mobile device, wherein the first communication mode is a voice call (Paragraphs [0015], [0022], [0042], fig.2 show teach telephone system for vehicle detect the incoming call and the controller 14 accesses the memory that stored in the memory corresponding to the external telephone number);
 	 retrieving information associated with the contact stored in the address book based upon the receiving the first communication (Paragraphs [0013], [0035] teach memory 24 that stored address/information phonebook of cell phone 13 wherein the telephone system retrieving information).
 	Harwood is silent on
providing an option to respond to the contact via a second communication mode different from the first communication mode based upon the receiving  the first communication and based upon the information associated with the contact stored in the address book.
In an analogous art, Rampey teaches
providing an option to respond to the contact via a second communication mode different from the first communication mode based upon the receiving  the first communication and based upon the information associated with the contact stored in the address book (Paragraphs [0013], [0020], [0025] teach telephone device transmitting voice information/making call and  the server converts the voice information to text information wherein the “voice to text” is read on second communication mode).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Harwood with Rempey’s system such that pairing the communication system with a mobile device via a wireless communication protocol, receiving a first communication via a first communication mode from a contact  stored in an address book in the mobile device, wherein the first communication mode is a voice call and providing an option to respond to the contact via a second communication mode different from the first communication mode based upon the receiving  the first communication in order to provide the safety for the user operating the mobile device while driving.
 			
 	Regarding claims 35 and 48. Harwood and Rampey teach the method of claim 33, Harwood teaches wherein the second communication mode includes calling a phone number associated with the contact in the address book (Paragraphs [0025]).

 further comprising:
    providing an option to respond to the contact via the first communication mode or a third communication mode based upon one of a phone line for the contact being busy or the contact not having a voicemail box (Paragraphs [0017], [0019], [0057]).

 	Regarding claims 39 and 51. Harwood and Rampey teach the method of claim 33, Harwood teaches wherein the second communication mode includes responding to the first communication with an SMS message or text message, and the method further comprises sending the SMS message or text message to the contact (Paragraph [0057]).

Regarding claim 40. Harwood and Rampey teach the method of claim 33, Harwood teaches further comprising:
 	initiating an audio transmission enumerating a plurality communication modes for the contact; and receiving a speech command indicating the second communication mode, among the communication modes, for responding to the first communication (Paragraphs [0014], [[0023], [0034] teach voice commands).




system in a vehicle comprising:
	pairing the communication system with a mobile device via a wireless communication protocol (Paragraphs [007], [0032], fig.1 teach cell phone 13 pair with enable telephone system for vehicle 10 including a vehicle appliance 12);
 	receiving a first communication via a first communication mode from a contact stored in an address book in the mobile device (Paragraphs [0015], [0022], [0042], fig.2 show teach telephone system for vehicle detect the incoming call and the controller 14 accesses the memory that stored in the memory corresponding to the external telephone number);
 	retrieving information associated with the contact stored in the address book based upon the receiving the first communication (Paragraphs [0013], [0035] teach memory 24 that stored address/information phonebook of cell phone 13 wherein the telephone system retrieving information);
 	after the providing the option, receiving a selection to respond to the contact via the second communication mode, the second communication mode being a voice call (Paragraph [0041], fig.2 show receiving voice call and selection for response); and 
after the receiving the selection providing an option to respond to the contact via the first communication mode or a third communication mode based upon one of a phone line for the contact being busy or the contact not having a voicemail box (Paragraphs [041] fig.2 show step 52, 54 teach option to response to contact).
Harwood is silent on
different from the first communication mode based upon the receiving the first communication and based upon the information associated with the contact stored in the address book.
In an analogous art, Rampey teaches
providing an option to respond to the contact via a second communication mode different from the first communication mode based upon the receiving  the first communication and based upon the information associated with the contact stored in the address book (Paragraphs [0013], [0020], [0025] teach telephone device transmitting voice information/making call and  the server converts the voice information to text information wherein the “voice to text” is read on second communication mode)).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Harwood with Rampey’s system such that pairing the communication system with a mobile device via a wireless communication protocol, receiving a first communication via a first communication mode from a contact  stored in an address book in the mobile device, wherein the first communication mode is a voice call and providing an option to respond to the contact via a second communication mode different from the first communication mode based upon the receiving  the first communication in order to provide the safety for the user operating the mobile device while driving.

wherein the first communication mode is a voice Call (Paragraph [0041, fig.2 step 42).

 	Regarding claim 43.  Harwood teaches a method for operating a communication system in a vehicle comprising:
 	pairing the communication system with a mobile device via a wireless communication protocol (Paragraphs [007], [0032], fig.1 teach cell phone 13 pair with enable telephone system for vehicle 10 including a vehicle appliance 12);
 	receiving a first communication via a first communication mode from a contact having information stored in an address book in the mobile device (Paragraphs [0015], [0022], [0042], fig.2 show teach telephone system for vehicle detect the incoming call and the controller 14 accesses the memory that stored in the memory corresponding to the external telephone number);
 	retrieving information associated with the contact stored in the address book based upon the receiving the first communication (Paragraphs [0013], [0035] teach memory 24 that stored address/information phonebook of cell phone 13 wherein the telephone system retrieving information);
 	after the provision the option receiving a selection of the second communication mode (Paragraph [0041], fig.2 show step receiving voice call 42 and selection for response 52);
 	in response to the receiving the selection recording an audio file (Paragraph [0041], fig.2 show step 56 audio answer).

 	providing an option to respond to the contact via a second communication mode different from the first communication mode based upon the receiving the first communication and based upon the information associated with the contact stored in the address book wherein the second communication mode includes responding to the first communication with a recorded audio file;
	after the recording the audio file sending the audio file via email to the contact.
	In an analogues art, Rampey teaches 
 	providing an option to respond to the contact via a second communication mode different from the first communication mode based upon the receiving the first communication (Paragraphs [0013], [0020], [0025] teach telephone device transmitting voice information/making call and  the server converts the voice information to text information wherein the “voice to text” is read on second communication mode) and based upon the information associated with the contact stored in the address book wherein the second communication mode includes responding to the first communication with a recorded audio file (Paragraphs [0022], [0026] teach server storing voice/audio);
	after the recording the audio file sending the audio file via email to the contact (Paragraphs [0021], [0024] teach server routing voice converts to text message to email account and specific destination).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Harwood with Rampey’s system such that pairing the communication system with a mobile device via 

 	Regarding claim 44. Harwood and Rampey teach the method of claim 43, Harwood teaches wherein the first communication mode is a voice call (Paragraph (Paragraph [0041, fig.2 step 42).

 	Regarding claim 50. (New) Harwood and Rampey teach the vehicle of claim 47, Rampey teach wherein the second communication mode includes responding to the first communication with a recorded audio file (Paragraphs [0022], [0026]), and wherein the controller records an audio file via a microphone and sends the audio file via email to the contact ( Paragraphs [0021], [0024]).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 45-46 are rejected under pre-AIA  35 U.S.C. 102(b) as being enticipated by Harwood et al. (US 2005/0143134 A1).
 	Regarding claim 45. (New) Harwood teaches a method for operating a communication system in a vehicle comprising:
 	pairing the communication system with a mobile device via a wireless communication protocol( Paragraphs [007], [0032], fig.1 teach cell phone 13 pair with enable telephone system for vehicle 10 including a vehicle appliance 12);
 	 receiving a first communication via a first communication mode from a contact stored in an address book in the mobile device (Paragraphs [0015], [0022], [0042], fig.2 show teach telephone system for vehicle detect the incoming call and the controller 14 accesses the memory that stored in the memory corresponding to the external telephone number);
 	retrieving information associated with the contact stored in the address book based upon the receiving the first communication (Paragraphs [0013], [0035] teach memory 24 that stored address/information phonebook of cell phone 13 wherein the telephone system retrieving information);
ased upon the receiving the first communication based upon the retrieving the information initiating an audio transmission enumerating a plurality of communication modes for responding to the contact including the first communication mode and a second communication mode (Paragraph [0041], fig.2 Illustrate and teach initiating an audio transmission response to receiving incoming call);
after the initiating the audio transmission receiving a speech command indicating a selection of the second communication mode for responding to the first communication; and in response to the receiving the speech command initiating a response to the first communication via the second communication mode (Paragraphs [0036], [0038-0041], teach voice commands for selecting communication in response for incoming call or making call).

 	Regarding claim 46. Harwood teaches the method of claim 45, wherein the first communication mode is a voice call and wherein the second communication mode is a text message or email (Paragraph [0038-0041], [0057-0058).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/Primary Examiner, Art Unit 2641